Citation Nr: 0916948	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and 
depression.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1969 to 
September 1971. 

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  



FINDING OF FACT

The Veteran does not have psychiatric disability, including 
PTSD or depression.



CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA ANALYSIS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§5103, 5103A; 38 C.F.R. §3.159.  

The notification obligation in this case was accomplished by 
way of letters from the RO to the appellant dated in February 
2007 and October 2007.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has 
complied with any duty to notify obligations set forth in 38 
U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  Although the 
representative has requested further development to 
corroborate certain stressors the Veteran believes has caused 
PTSD, as explained below, there is no current diagnose of 
PTSD of record.  The development actions requested by the 
representative are premature.

The record shows that the Veteran has not been examined in 
connection with his claim.  Indeed, the Veteran' 
representative has requested that the case be remanded for an 
examination.  The Board finds, however, that under the 
circumstances present in this case, a medical opinion 
addressing service connection is not necessary.  In this 
regard, the Board notes that a VA examination or opinion is 
necessary where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As to PTSD, the Board notes that the record is silent for any 
diagnosis of that disorder.  The record does show that he was 
evaluated for his complaints of symptoms including 
nightmares, but that no diagnosis was offered.  As to 
psychiatric disability other than PTSD, the Veteran has 
submitted statements from people who know him, and who 
believe that he has depression.  Notably, there is no 
indication that either the Veteran or his acquaintances are 
qualified through experience or training to offer an opinion 
as to medical diagnosis.  Moreover, in the Board's opinion 
the determination as to whether symptoms such as nightmares 
or mood swings constitute a psychiatric disorder is not one 
subject to lay opinion.  Given the absence of any competent 
post-service evidence of psychiatric disability, or of 
recurring symptoms of psychiatric disability, the Board finds 
that a VA examination or medical opinion is not necessary in 
this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The Veteran's DD Form 214 indicates that he served onboard a 
ship in the waters of South East Asia during the Vietnam War. 

The Veteran indicated in statements to VA that he 
participated in routine "swimmer in the water" training and 
experienced close proximity to artillery volleys originating 
from his ship while onboard.  There is no indication that the 
Veteran served in combat. 

The Veteran's service entrance examination does not note any 
psychiatric disability.  In July 1971, the Veteran was 
treated for self-sustained injuries due to a suicidal 
gesture.  According to his records, the Veteran had recently 
been apprehended after failing to report for duty for two 
months.  He was in transit to his duty station when he 
committed the suicidal gesture.  The Veteran informed the 
examiner that he had been ingesting the psychedelic drug 
lysergic acid diethylamide (LSD) during the two months he was 
absent from service. 

The Veteran's July 1971 STRs in connection with the Veteran's 
suicidal gesture diagnosed him as having an emotionally 
unstable personality, but noted that he did not suffer from 
neurosis, psychosis or clinical depression.  In the 
examiner's opinion, the Veteran's wrist-slashing was a 
manipulative display intended to prevent impending 
imprisonment or punishment for desertion.  

The Veteran was not found to have a psychiatric disability 
for the remainder of his service, but was declared unfit for 
reenlistment.  

The Veteran's post-service records do not include any 
diagnosis or finding of PTSD or any other psychiatric 
disability.  He was seen in January 2003 for complaints 
including depression, but the examiner notably did not 
diagnose the Veteran as having depression or any other 
psychiatric disability.  The Veteran submitted a progress 
note from a counseling service, dated January 2007, which 
consisted of a statement from the Veteran concerning his 
perceived mental state.  The psychologist administering the 
counseling session did not include a diagnosis of depression, 
PTSD, or any other psychiatric disability.  According to the 
progress note, the Veteran used marijuana habitually.  

The Veteran submitted lay statements from his wife and a 
friend, attesting to his mood swings and violent temper.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Notation of complaints of psychiatric disability is a factor 
to be considered in an evaluation but not determinative as to 
the degree of impairment.  A mere transcription of lay 
history/statements is not equivalent to competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995). 

The Board notes that an injury or disease incurred during 
active naval service shall not be deemed to have been 
incurred in the line of duty if such disease was the result 
of abuse of alcohol or drugs by the Veteran.  38 C.F.R. § 
3.301(d).  Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388- 91, prohibits, effective for claims filed as in 
the instant case after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  As stated above, direct service 
connection may be granted only when a disability was caused 
or aggravated in the line of duty.  38 C.F.R. § 3.300.  

Although the Veteran contends he currently has PTSD, review 
of the record shows that he has not been diagnosed as having 
that disorder at any point; such a diagnosis is a crucial 
element in a PTSD claim.  The same is true with respect to 
any psychiatric disorder other than PTSD.  As for medical 
evidence of psychiatric disability, the only records 
documenting psychiatric complaints in fact do not actually 
find that psychiatric disability was present.  See Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).   
Additionally, the Board finds credible the opinion of the 
service examiner that the Veteran's suicide attempt was meant 
solely to remove him from an unfavorable situation.  The July 
1971 examiner concluded that the Veteran was still mentally 
fit for active duty and that he did not exhibit the symptoms 
associated with a psychiatric disability.  

In view of the absence of competent evidence of PTSD or other 
psychiatric disability, the Board finds that the greater 
weight of the evidence is against the claim; the claim for 
service connection for psychiatric disability, including PTSD 
and depression must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for psychiatric disability, to include 
PTSD and depression is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


